Citation Nr: 0033026	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  96-15 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to Department of Veterans Affairs Dependency and 
Indemnity Compensation benefits under the provisions of 38 
U.S.C.A. § 1318 (West 1991 & Supp. 2000).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S. M.  


ATTORNEY FOR THE BOARD

William W. Berg, Counsel  


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August 1947 to August 1951 and was a veteran of 
the Chosin Reservoir campaign, among others.  

This matter originates from a November 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, that denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death and also denied entitlement 
to dependency and indemnity compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1318.  The appellant appealed 
this determination to the Board of Veterans' Appeals (Board), 
which in a decision dated in November 1997 upheld the RO.  
The appellant filed a Motion for Reconsideration of the 
Board's decision, which was received at the Board in March 
1998.  In May 1998, the Board denied the motion.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in December 1999, the Court granted the joint 
motion of the parties, vacated the Board's decision with 
respect to the issue of entitlement to DIC benefits under 
38 U.S.C.A. § 1318, and remanded the matter to the Board for 
proceedings consistent with the joint motion.  The joint 
motion noted that the appellant had also claimed that the 
cardiac condition that led to the veteran's demise resulted 
from the service-connected cold injury that he sustained 
during his service in the Korean Conflict.  The joint motion 
stated that the appellant now specifically waived her appeal 
of the Board's denial of the claim of entitlement to service 
connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310 (West 1991).  The Court's Order indicated 
that this had served to render moot the cause of death issue 
and dismissed the appeal with respect to that issue.  Copies 
of the Court's Order and the joint motion have been placed in 
the claims file.  

In March 2000, the Board wrote to the appellant's attorney-
representative and afforded him the opportunity to submit 
additional argument and evidence in support of the appeal.  
No response was received.  Accordingly, in July 2000, the 
Board wrote to the appellant and afforded her the opportunity 
to submit additional argument and evidence in support of her 
appeal.  The Board informed her that if she had previously 
authorized a veterans service organization to represent her 
before VA and had not revoked the appointment, her 
representative before VA would be provided an opportunity to 
submit additional argument in support of her appeal prior to 
forwarding the claim to a Board member for adjudication.  The 
record thereafter reflects that the appellant wrote to her 
attorney-representative in July 2000 requesting guidance, but 
the record does not show that she received a response.  In 
August 2000, she wrote to her United States Senator 
requesting assistance and indicating that she was attempting 
to get representation from the Paralyzed Veterans of America 
(PVA) at the Board because her attorney-representative was 
unable to do this.  Later in August, Senator Edwards 
forwarded her correspondence to the Board.  In a letter to 
Senator Edwards dated in late August 2000, the Board's 
Chairman enclosed the appropriate form for the purpose of 
appointing PVA as her representative and indicated that if 
the appellant chose not to appoint a new representative 
within 90 days, her case would be forwarded to Disabled 
American Veterans (DAV), her representative of record, for 
review and the submission of additional written argument in 
support of her appeal.  In October 2000, DAV submitted a 
written argument in support of the appeal.  The matter is now 
before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  The veteran died at a VA medical center on July 8, 1994, 
at the age of 66.  The cause of death, as listed on the 
Certificate of Death, was cardiac arrhythmia due to status 
post mitral valve replacement.  No other significant 
conditions contributing to death were noted.  

2.  At the time of his death, service connection was in 
effect for post-traumatic stress disorder, rated 100 percent 
disabling; service connection was also in effect for 
residuals of frozen feet, rated 50 percent disabling since 
August 1951.  

3.  On numerous occasions during the 1970's, the veteran 
unsuccessfully sought service connection for a nervous 
disorder, variously diagnosed; those decisions became final 
in the absence of a timely filed appeal or timely perfected 
appeal.  

4.  The veteran's application to reopen his claim for service 
connection for a nervous condition was received June 2, 1980, 
and was accompanied by medical evidence in support thereof.  

5.  A rating decision dated in July 1980 confirmed the 
previous denials of the veteran's claim for service 
connection for a nervous condition.  Although he was informed 
of this determination in a letter dated in July 1980, he did 
not initiate an appeal.  

6.  The newly submitted evidence before the rating board in 
July 1980 presented a new factual basis for the veteran's 
claim for service connection for a nervous disorder, and the 
RO's denial of his application to reopen, received the 
previous month, was clearly and unmistakably erroneous.  

7.  The 1980 reopened claim for service connection for a 
nervous disorder remained pending and unadjudicated.  

8.  Service connection for post-traumatic stress disorder was 
initially granted by a rating decision dated in July 1988, 
effective from October 2, 1986, the date of the veteran's 
admission to a VA facility, and assigned a 50 percent 
evaluation, effective from that date.  Although the veteran 
was informed of this determination in a letter dated in 
August 1988, he did not disagree with the evaluation then 
assigned for post-traumatic stress disorder.  

9.  The evidence before the rating board in July 1988 showed 
that, for many years, the veteran had been demonstrably 
unable to obtain or retain employment as a result of his 
service-connected post-traumatic stress disorder.  

10.  The failure of the RO in July 1988 to assign a 100 
percent schedular evaluation for post-traumatic stress 
disorder and to assign an effective date earlier than October 
2, 1986 for the grant of service connection constituted clear 
and unmistakable error.  

11.  The veteran was entitled to a 100 percent schedular 
evaluation for service-connected psychiatric disability for 
10 continuous years prior to his death in July 1994 because 
he was totally incapacitated as a result thereof during the 
entire period.  


CONCLUSIONS OF LAW

1.  The rating decision of July 1, 1980, was clearly and 
unmistakably erroneous in failing to reopen the veteran's 
claim of entitlement to service connection for a nervous 
disorder, and that rating decision is not final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) 
(2000).  

2.  The rating decision of July 1988 was clearly and 
unmistakably erroneous in failing to assign a 100 percent 
schedular evaluation for service-connected post-traumatic 
stress disorder, and in failing to assign an effective date 
for the grant of service connection earlier than October 2, 
1986, and that rating decision is not final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) (2000).

3.  Dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 are warranted.  38 U.S.C.A. 
§ 1318 (West 1991 & Supp. 2000); 38 C.F.R. § 3.22 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the veteran died at a VA medical center 
on July 8, 1994, at the age of 66.  The death certificate 
reflects that the cause of death was cardiac arrhythmia due to 
status post mitral valve replacement.  No other significant 
conditions contributing to death were noted.  

At the time of his death, service connection was in effect 
for post-traumatic stress disorder, which was rated 100 
percent disabling.  Service connection was also in effect for 
residuals of frozen feet, which had been rated 50 percent 
disabling under Diagnostic Code 7122 since August 1951.  This 
was the maximum schedular rating for bilateral frozen feet at 
all times material to this appeal.  

In July 1973, the veteran filed his initial claim of 
entitlement to service connection for a nervous disorder, 
which was subsequently denied by the RO.  On numerous 
occasions thereafter, the veteran unsuccessfully sought to 
reopen his claim for service connection for a nervous 
disorder, which was variously diagnosed.  Throughout this 
period, he was represented by an accredited service 
organization.  Although he initiated an appeal on more than 
one occasion, he never perfected an appeal to the Board.  Nor 
was action to ensure appellate review by the Board undertaken 
by his service representative on his behalf.   

The veteran's application to reopen his claim for service 
connection for a nervous condition, which included medical 
evidence in support of the application, was received June 2, 
1980.  However, a rating decision dated July 1, 1980, 
confirmed the previous denials of his claim for service 
connection for a nervous condition.  Although he was informed 
of this determination later the same month, he did not file a 
timely notice of disagreement therewith.  

A claim of entitlement to service connection for post-
traumatic stress disorder was received on October 23, 1986, 
based on the veteran's hospitalization at a VA facility on 
October 2, 1986, and was continuously prosecuted thereafter.  
In July 1988, the RO granted service connection for post-
traumatic stress disorder, effective from October 2, 1986, 
the date of admission to the VA facility.  The disorder was 
rated 50 percent disabling effective from that date, which 
yielded a combined service-connected evaluation of 80 percent 
effective from that date.  Although the veteran was informed 
of this determination in a letter dated in August 1988, he 
did not initiate an appeal of the evaluation then assigned 
for post-traumatic stress disorder.  Instead, he filed a 
notice of disagreement with the denial of his claim for a 
total compensation rating based on individual 
unemployability.  In January 1990, the Board denied 
entitlement to a total compensation rating based on 
individual unemployability.  

On May 8, 1990, the veteran reopened his claim for an 
increased rating for his service-connected post-traumatic 
stress disorder and continuously prosecuted the claim 
thereafter, which included perfecting an appeal to the Board.  
During the prosecution of his claim for increase, the veteran 
also requested that he be granted a total compensation rating 
based on individual unemployability.  The record shows that in 
April 1992, the Board remanded these matters to the RO for 
further development.  Following the requested development, a 
rating decision dated in September 1993 granted a 100 percent 
schedular rating for the veteran's service-connected post-
traumatic stress disorder, effective from May 8, 1990.  The RO 
considered this a complete grant of the benefits sought.  See 
38 C.F.R. § 4.16(a) (2000) (total disability ratings for 
compensation may be assigned only where the schedular rating 
is less than total).  

The appellant's claim of entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 was received in August 
1994.  

The appellant contended that the veteran's service-connected 
post-traumatic stress disorder was present for many years 
before he was diagnosed with that disorder.  She also 
asserted that the veteran's post-traumatic stress disorder 
was 100 percent disabling during the entire period that he 
suffered from the disorder.  She maintained that he had had 
the disorder since 1973.  The appellant thus contended that 
the veteran had post-traumatic stress disorder that was 100 
percent disabling for more than 10 years prior to his death 
in July 1994.  

In support of her claim, the appellant submitted a statement 
dated October 30, 1995, from the assistant chief of the 
Psychiatry Service at a VA medical center, who reported that 
he had known the veteran well, having worked with him for 10 
years.  The physician essentially stated that the veteran had 
post-traumatic stress disorder for nearly 40 years prior to 
his death.  The psychiatrist said that he could state "with 
confidence" that the veteran was just as seriously ill in 
1984 as he was when he was rated 100 percent disabled as a 
result of his service-connected psychiatric disorder.  This 
statement was received into the record in November 1995.  

The joint motion found that the Board erred in November 1997 
in relying on the previous Board decision that had denied the 
veteran's claim for a total compensation rating based on 
individual unemployability as a bar to his spouse's later 
claim for DIC benefits based on her contention that he should 
have had a total rating for post-traumatic stress disorder 
for at least 10 years prior to his death.  The joint motion 
indicated that the Board had refused to consider evidence 
supporting the appellant's position, notably the October 1995 
statement of the VA psychiatrist mentioned above.  The joint 
motion stated that the Board had erred in finding that the 
issue of entitlement to a total schedular rating for post-
traumatic stress disorder was subsumed in the final Board 
decision rendered in January 1990 denying a total 
compensation rating based on individual unemployability.  

The joint motion noted the controlling statute, but also 
quoted the regulation promulgated thereunder, 38 C.F.R. § 
3.22.  The joint motion also quoted from a recent Court case 
interpreting the law involving entitlement to DIC benefits, 
Green v. Brown, 10 Vet. App. 111, 115 (1997), as follows:  

Hence, under [the] applicable law and 
regulation, DIC may be awarded on four 
separate bases, each of which requires 
particular evidence - a regular service-
connected-death basis under 38 U.S.C. § 
1310 [which is no longer in issue] and 
three 1318 DIC bases: (1) That the 
veteran was continuously rated totally 
disabled for 10 or more years immediately 
preceding death (38 U.S.C. § 1318(b)(1)); 
(2) that the veteran was continuously 
rated totally disabled for 5 or more 
years immediately preceding death if also 
so rated at the date of discharge 
(38 U.S.C. § 1318(b)(2)); or (3) that the 
veteran would have been entitled to 
receive the 100% compensation referred to 
in (1) or (2), above, at the time of his 
or her death but was not receiving it for 
some reason (38 U.S.C. § 1318(b)).  
(Emphasis in joint motion.)  

Under the Green analysis, the joint motion said, the Board 
was required to examine anew the issue involving whether the 
veteran was entitled to, but for some reason was not 
receiving, a total schedular rating for post-traumatic stress 
disorder during the 10 years prior to his death.  The Board's 
failure to apply the binding precedent of Green, and to 
consider the evidence supporting the appellant's position, 
resulted in an inadequate articulation of the reasons and 
bases for its decision and thus required remand for further 
consideration.  In addition, the joint motion noted that the 
Court had not addressed the impact that the regulatory 
language of 38 C.F.R. § 20.1106 had upon the analysis set 
forth in Green and the Court's interpretation of 38 C.F.R. § 
3.22 contained in that case.  The provisions of 38 C.F.R. § 
20.1106 are as follows:  

Except with respect to benefits under the 
provisions of 38 U.S.C. § 1318 and 
certain cases involving individuals whose 
[VA] benefits have been forfeited for 
treason or for subversive activities 
under the provisions of 38 U.S.C. 6104 
and 6105, issues involved in a survivor's 
claim for death benefits will be decided 
without regard to any prior disposition 
of those issues during the veteran's 
lifetime.  (Emphasis added.)  

The joint motion stated that if the Board relied on 38 C.F.R. 
§ 20.1106 as the legal basis for denying the appellant's 
claim, the Board did not so state.  Thus, the articulated 
reasons and bases in the November 1997 decision remained 
inadequate.  

Analysis

Under the provisions of 38 U.S.C.A. § 1318, DIC benefits are 
payable to the surviving spouse of a veteran who dies not as 
the result of his own willful misconduct and who was in 
receipt of, or entitled to receive, compensation for a 
service-connected disability that was either continuously 
rated totally disabling for a period of 10 years immediately 
preceding death; or if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of the veteran's discharge or other release 
from active duty.  

The Court has recently reaffirmed its basic holding in Green, 
which was relied on by the joint motion.  The Court has 
stated that under the umbrella of a general section 1318 DIC 
claim, a VA claimant may receive section 1318 DIC benefits 
under any one of the three following theories:  (1) If the 
veteran was in actual receipt of compensation at a total 
disability rating for 10 consecutive years preceding death; 
(2) if the veteran would have been entitled to receive such 
compensation but for clear and unmistakable error in previous 
final RO decisions and certain previous final BVA decisions; 
or (3) if, on consideration of the "evidence in the 
veteran's claims file or VA custody prior to the veteran's 
death and the law then or subsequently made retroactively 
applicable," the veteran hypothetically would have been 
entitled to receive a total disability rating for a period or 
periods of time, when added to any period during which the 
veteran actually held such a rating, that would provide such 
a rating for at least the 10 years immediately preceding the 
veteran's death.  Timberlake v. Gober, 14 Vet. App. 122, 134 
(2000); Cole v. West, 13 Vet. App. 268, 274 (1999).  

Basis number 2 above is relevant to the Board's current 
inquiry.  In interpreting the provisions of 38 C.F.R. § 
3.22(a) and 38 C.F.R. § 20.1106, the Court has held that 
where a prior final VA determination had denied a veteran a 
total disability rating so that the veteran had not been 
rated totally disabled for 10 continuous years prior to his 
or her death, a survivor under section 1318(b) must 
demonstrate clear and unmistakable error in the prior VA 
determination in order to establish eligibility under section 
1318(b)(1).  Marso v. West, 13 Vet. App. 260, 266 (1999).  

As indicated above, the RO in July 1980 denied the veteran's 
application to reopen a claim of entitlement to service 
connection for a nervous disorder, finding that a new factual 
basis to reopen the claim had not been presented.  Because 
the veteran did not initiate a timely appeal of that 
determination, the rating decision became final.  See 
38 U.S.C.A. § 4005 (c) (West 1996); 38 C.F.R. § 3.104(a) 
(1980).  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error, but where the 
evidence establishes clear and unmistakable error, the prior 
decision will be reversed or amended.  A determination that 
there was clear and unmistakable error must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  Russell v. Principi, 3 Vet.App. 
310, 314 (1992).  

The term "new and material evidence" was not formally 
defined in VA regulations prior to 1991.  VA amended its 
regulations to define the term in a regulation that became 
effective on January 22, 1991.  See Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998) (setting forth the regulatory 
history).  Under that regulation - 38 C.F.R. § 3.156(a) - new 
and material evidence means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Prior to January 1991, the RO would reopen a claim if a new 
factual basis was presented.  See 38 U.S.C. § 4005(c) (1976); 
38 C.F.R. § 3.104(a) (1980).  However, the provisions of 
section 3.156(a) quoted above appear to represent VA's 
understanding of the law as it had been regularly applied 
prior to the formal definition of 1991.  

In any case, the veteran's application to reopen his claim 
for service connection for a nervous condition that was 
received June 2, 1980, was accompanied by the statement of W. 
H. L., M.D., dated the previous month.  Dr. L. was the 
veteran's treating physician.  He indicated that he had 
treated the veteran since 1952, when he saw the veteran for 
generalized weakness, malaise, weight loss and acute 
depressive reaction.  The physician reported that the veteran 
had had a traumatic experience while in service, with severe 
frostbite of the lower extremities, which apparently had 
created a severe problem emotionally.  Dr. L. stated that the 
veteran had been treated at intervals for an alcoholic 
problem and acute depressive reaction and had been unable to 
work since 1968 because of these problems.  The physician 
felt that the veteran would continue to be unable to do any 
work due to his long and continued disability.  

Despite this evidence, the RO found that a new factual basis 
to reconsider service connection for a nervous condition had 
not been presented.  The Board is of the opinion that the 
RO's nearly reflexive, almost automatic rejection of this 
evidence constituted clear and unmistakable error under the 
circumstances of this case.  Dr. L's evidence, when 
considered in the light of evidence previously of record, 
tied together many strands of the veteran's claim for service 
connection for a nervous disorder, an evidentiary theme 
running through the claims file and there to be perceived.  
The prior evidence showed that this physician had treated the 
veteran in August 1952 for complaints that included 
nervousness and depressive reaction and that the veteran's 
spouse had indicated in a letter in September 1951 that the 
veteran had "a very nervous tension which I think has 
improved since he was discharged 8/29/51."  

It is undisputed that the veteran, a Marine infantryman, was 
a combat veteran of the Chosin Reservoir, a legendary battle 
in Marine Corps history.  See generally CLAY BLAIR, THE 
FORGOTTEN WAR (1987).  An "Abstract of Service" contained 
in his service medical records indicates that he served at 
this time with the 3rd Battalion, 7th Marines, until his 
evacuation on December 7, 1950, about 10 days after the 7th 
Marines were attacked by Chinese Communist forces west of the 
Chosin Reservoir at Yudam-ni.  Id. at 459.  It is also 
undisputed that the veteran sustained a severe case of 
frostbite of the feet during that battle and was transferred 
to a service hospital in the United States for treatment.  In 
March 1951, he underwent removal of the distal two-thirds of 
the distal phalanx of his right great toe as a consequence of 
the frostbite.  

Thus, the treating physician's evidence that the veteran had 
suffered emotional problems as a result of the trauma of his 
frostbite, that he had developed an alcohol problem and acute 
depressive reaction and had been unable to work since 1968 
due to these problems, and that this constituted a chronic 
disorder cast the veteran's disability picture in a new 
light.  In effect, the veteran's longtime treating physician 
was suggesting that the veteran had acquired a chronic 
psychiatric disorder as a consequence of his service 
experiences in Korea, and more particularly, as a consequence 
of his participation in the Chosin Reservoir campaign.  The 
record contained numerous reports of the veteran's 
hospitalization since 1968 for chronic alcohol abuse and 
psychiatric disability, often diagnosed as an anxiety 
neurosis or a depressive neurosis.  The treating physician 
had witnessed the veteran's decline from the beginning and, 
significantly, had diagnosed a depressive reaction many years 
before the veteran's hospitalizations for alcohol abuse.  

Although post-traumatic stress disorder was not recognized by 
VA as a valid psychiatric diagnosis until its adoption of the 
third edition of the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM-III) in 1988, see 38 C.F.R. § 4.125 
(1988), the concept of a psychiatric disorder related to the 
trauma of military service was certainly known to the rating 
board in July 1988.  Indeed, the first printing of DSM-III, 
which adopted post-traumatic stress disorder, occurred in 
February 1980, some months prior to the rating decision of 
July 1, 1980, that denied the veteran's application to reopen 
his claim for service connection for a nervous disorder.  
Certainly, the evidence before the rating board in July 1980 
was highly suggestive of a longstanding depressive neurosis 
that was related to the traumatic service experiences that 
the veteran's history clearly showed.  The refusal of the RO 
to reopen the claim for service connection and to explore the 
etiology of the veteran's psychiatric problems in the face of 
patent evidence of a chronic psychiatric disorder acquired in 
service constituted clear and unmistakable error.  This is 
not a mere dispute over how the RO weighed the evidence, 
which is inadequate to raise a claim of clear and 
unmistakable error under 38 C.F.R. § 3.105(a).  See, e.g., 
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Rather, this is 
a matter of the clear ignoring of evidence of record that 
painted a painfully clear disability picture related to 
trauma sustained in combat - in a battle that still resonates 
even 50 years later.  When the RO granted service connection 
for post-traumatic stress disorder in July 1988, it noted 
that treatment reports suggested that the veteran had never 
pressed the issue of post-traumatic stress disorder, as he 
had always centered on his alcohol problem and cardiac 
status.  "This is not, however, an unusual situation with 
PTSD patients who often present with other concerns that 
screen a serious and longstanding PTSD," the RO stated.  The 
record was just as replete in 1980 as in 1988 with evidence 
of the relationship of the veteran's chronic psychiatric 
disability to service.  The failure to take cognizance of 
this evidence and to find that a new factual basis had been 
presented to reopen the claim for service connection was 
clear and unmistakable error.  

The finding of clear and unmistakable error in turn means 
that when the RO subsequently granted service connection for 
post-traumatic stress disorder, effective from October 2, 
1986, the veteran already had a claim pending for service 
connection for a nervous disorder.  

When the veteran failed to initiate an appeal of the July 
1988 rating decision that evaluated his service-connected 
post-traumatic stress disorder as 50 percent disabling, that 
determination became final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 3.104(a).  However, final RO decisions regarding the 
degree of disability are also subject to collateral attack 
for clear and unmistakable error.  38 C.F.R. § 3.105(a).  

The evidence before the rating board in July 1988 showed that 
the veteran had a service-incurred psychiatric disorder that 
was sufficiently severe, standing alone, that it rendered the 
veteran demonstrably unable to obtain or retain employment.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
February 3, 1988).  The record, which is extensive, showed 
many hospital admissions for alcohol abuse and psychiatric 
problems that, considered as a whole, revealed a complex of 
symptoms later classified in the rating schedule as post-
traumatic stress disorder.  It is apparent from a review of 
the rating decision that the RO took into account the history 
of the disability for purposes of establishing service 
connection, but not for purposes of assigning the appropriate 
rating as required by 38 C.F.R. §§ 4.1 and 4.2 (1988).  In 
these circumstances, the Board is of the opinion that this 
amounted to clear and unmistakable error in the assignment of 
the 50 percent rating for post-traumatic stress disorder.  

There remains for consideration the question of whether the 
veteran would have been rated totally disabled due to his 
service-connected psychiatric disorder but for the clear and 
unmistakable error noted above.  At all time material to this 
appeal prior to May 8, 1990, the effective date for the 
assignment of a 100 percent schedular evaluation for post-
traumatic stress disorder, a 100 percent schedular evaluation 
was warranted where the service-connected psychiatric 
disorder rendered the claimant demonstrably unable to obtain 
or retain employment, with psychiatric symptomatology that 
was totally incapacitating and that approximated a gross 
repudiation of reality.  Certainly, the evidence of the 
treating physician and the reports of multiple hospital 
admissions, beginning in 1968, showed a symptom complex that 
amounted to total incapacitation approaching a gross 
repudiation of reality and a clear inability to secure or 
follow employment.  Although rendered in 1995, the opinion of 
the VA psychiatrist that the veteran was just as seriously 
ill in 1984 as he was when he was rated 100 percent disabled 
as a result of his service-connected psychiatric disorder is 
a ratification of the other evidence of record showing the 
degree of severity of the veteran's psychiatric illness for 
many years prior to his death.  Moreover, the opinion of the 
VA psychiatrist provides a basis for a grant of DIC benefits 
under basis number 3 set forth above, that is, that the 
veteran hypothetically would have been entitled to receive a 
total disability rating for a period of time, when added to 
any period during which the veteran actually held such a 
rating, that would provide such a rating for at least the 10 
years immediately preceding the veteran's death.  Timberlake 
v. Gober, 14 Vet. App. at 134.  (A final rule that became 
effective on January 21, 2000, amends the provisions of 
38 C.F.R. § 3.22(a) to clarify that "hypothetical" 
entitlement is not available under that regulation.  See 65 
Fed. Reg. 3388-3392 (2000).  But see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) (where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so).)  

The Board concludes that the record shows that but for clear 
and unmistakable error in the rating decisions of July 1980 
and July 1988, the veteran was entitled to a total schedular 
rating for service-connected psychiatric disability (later 
classified as post-traumatic stress disorder) for at least 10 
continuous years prior to his death in 1994.  It follows that 
the claim of entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 must be granted.  


ORDER

Dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 are granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  



		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

